CROCKETT, Justice
(Dissenting in part):
Regrettably, I cannot agree entirely with the per curiam opinion. This is because I think it may result in lack of certainty, both as to what should be done in this case, and as to the law generally. The soundness of the statement that a sentencing judge has discretion in regarding separate acts of violation as separate instances of contempt, to be separately punished, is to be doubted.
Due process and fairness require that a person charged with contempt be informed and given an opportunity to respond to and defend against each charge or charges made against him; and this would require that there be a separately stated charge for each contempt for which conviction is sought, and for which he may be found guilty and punished. If he is charged with the violation of a court order, the determination should be whether he is guilty of that charge; and it does not proliferate into multiple charges, neither as to day by day, hour by hour, or minute by minute, nor denture by denture, or tooth by tooth, merely because the proof relating to the contempt may be of any number of separate acts.
It is my opinion that this Court should forthrightly state that the trial court exceeded its authority in imposing the penalty of 60 days in jail and $12,000 in fine for separate acts, all of which were but proof supporting the charge of contempt. I would remand for sentencing consistent with the views expressed herein.